Case 1:09-cr-00466-BMC-RLM Document 663 Filed 10/15/19 Page 1 of 4 PageID #: 16362
                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
  GMP:MPR                                            271 Cadman Plaza East
  F. #2009R01065                                     Brooklyn, New York 11201

                                                     October 15, 2019

  By ECF

  The Honorable Brian M. Cogan
  United States District Judge
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

                Re:     United States v. Joaquin Archivaldo Guzman Loera
                        Criminal Docket No. 09-466 (S-4) (BMC)

  Dear Judge Cogan:

                  The government respectfully submits this letter regarding the restitution claim
  for Andrea Fernandez Velez, one of the victims of the defendant’s murder conspiracy charged
  to the jury as Violation 27 of Count One of the Fourth Superseding Indictment (“Indictment”).
  In its sentencing submission, the government indicated that Fernandez Velez intended to seek
  restitution. See Dkt. No. 648 at 3-4. The government, however, has reviewed the restitution
  statutes in light of the Supreme Court’s decision in Sessions v. Dimaya, 138 S. Ct. 1204 (2018),
  and it does not believe that the Court should order restitution in this matter.1

  I.     Background

                 At trial in the above-captioned matter, Alexander Cifuentes Villa testified that
  Fernandez Velez worked for him and the defendant as part of the Sinaloa Cartel. See Tr. at
  5077. She performed a variety of tasks, including delivering drug money and assisting in
  efforts to obtain narcotics. See Tr. at 5077, 5118. Cifuentes Villa testified that, in
  approximately 2013, the defendant and Cifuentes Villa ordered Fernandez Velez killed, when
  she failed to arrange a $10 million bribe to a corrupt general, as the defendant had ordered.
  See Tr. at 5185-87.



                1
                   The government has informed Fernandez Velez and her attorney of its revised
  position in light of Sessions.
Case 1:09-cr-00466-BMC-RLM Document 663 Filed 10/15/19 Page 2 of 4 PageID #: 16363



                FBI Special Agent Steven Marston testified that Fernandez Velez proactively
  cooperated with the government against the Sinaloa Cartel from September 2012 through
  2014. During that time period, the FBI instructed her to work in foreign locations, and she
  provided the FBI with voluminous recorded communications. See Tr. at 4612-13. As a result
  of the defendant’s efforts to kill Fernandez Velez, she was relocated from Mexico to Canada
  and later to the United States. On November 13, 2013, in connection with her crimes
  committed with the defendant and Cifuentes Villa, Fernandez Velez pleaded guilty pursuant
  to a cooperation agreement in the Southern District of New York to an indictment charging
  her with conspiracy to import cocaine into the United States, in violation of 21 U.S.C. §§ 963
  and 959.

                 On February 12, 2019, the jury in this case found the defendant guilty on all
  counts of the Indictment. Count One of the Indictment charged the defendant with operating
  a continuing criminal enterprise in violation of 21 U.S.C. § 848(a)-(c). Violation 27 of Count
  One charged the defendant with conspiring to kill Fernandez Velez as part of the murder
  conspiracy in violation of 21 U.S.C. § 848(e). The jury specifically found that the government
  proved Violation 27.

  II.    The Court Should Not Order Restitution Here

         A.      The Mandatory Victim Restitution Act Does Not Apply

                 The Mandatory Victims Restitution Act of 1996, 18 U.S.C. § 3663A
  (“MVRA”), provides that restitution is mandatory for a victim of a “crime of violence” as
  defined in 18 U.S.C. § 16. 18 U.S.C. § 3663A(c)(1)(A)(i). The definition of a “crime of
  violence” in § 16 contains (a) the elements clause and (b) the substantial risk clause. See
  United States v. Doe, 49 F.3d 859, 866-67 (2d Cir. 1995). Under the elements clause, a crime
  of violence means “an offense that has as an element the use, attempted use, or threatened use
  of physical force against the person or property of another.” 18 U.S.C. § 16(a). Under the
  substantial risk clause, or residual clause, a crime of violence means “any other offense that is
  a felony and that, by its nature, involves a substantial risk that physical force against the person
  or property of another may be used in the course of committing the offense.” 18 U.S.C.
  § 16(b).

                Prior to Sessions, conspiracy to commit murder would have been considered a
  “crime of violence” pursuant to the § 16 substantial risk clause. See United States v. Barrett,
  903 F.3d 166, 175 (2d Cir. 2018) (recognizing that conspiracy to commit crime of violence
  has long been held to be crime of violence itself because it poses a substantial risk of violence).
  However, in Sessions, the Supreme Court held that the § 16 substantial risk clause was
  unconstitutionally void for vagueness, derivatively narrowing the definition of “crimes of
  violence” under the MVRA.2 See 138 S.Ct. at 1210.


                 2
                 The Sessions case stems from litigation resulting from the Supreme Court’s
  decision in Johnson v. United States, 135 S.Ct. 2551 (2015), which held that a similar
                                                   2
Case 1:09-cr-00466-BMC-RLM Document 663 Filed 10/15/19 Page 3 of 4 PageID #: 16364




                Accordingly, because the Supreme Court has invalidated the substantial risk
  clause of § 16, it does not apply to the murder conspiracy charged under § 848(e) in Count
  One. Nor does the murder conspiracy satisfy § 16’s elements clause, as it does not have “as
  an element the use, attempted use, or threatened use of physical force against the person or
  property of another.” 18 U.S.C. § 16. Fernandez Velez thus is not eligible for restitution under
  the MVRA as a victim of the defendant’s murder conspiracy.

         B.     The Victim and Witness Protection Act Does Not Apply

                 The Victim and Witness Protection Act of 1982 (“VWPA”), 18 U.S.C. 3663,
  also does not apply here. Although that statute authorizes the Court to order restitution for
  victims of an offense under 21 U.S.C. § 848(a), it states “in no case shall a participant in an
  offense under such sections be considered a victim of such offense.” 18 U.S.C. § 3663; see
  United States v. Block, No. 16-CR-595 (JPO), 2018 WL 722854, at *2 (S.D.N.Y. Feb. 6, 2018)
  (“[C]oconspirators cannot be ‘victims’ under the restitution statutes.” (citing United States v.
  Reifler, 446 F.3d 65, 127 (2d Cir. 2006)).

                 Here, the conspiracy to which Fernandez Velez pleaded guilty was the same
  conspiracy that constituted the lesser included offense of the CCE charged in Count One. See
  Dkt. No. 648 at 4-5. As such, she was a participant in that offense, and she is not eligible for
  restitution under § 848(a).




  substantial risk clause in the Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e)(2)(B),
  was unconstitutionally void for vagueness.

                                                 3
Case 1:09-cr-00466-BMC-RLM Document 663 Filed 10/15/19 Page 4 of 4 PageID #: 16365



  III.   Conclusion

                 For the foregoing reasons, the Court should not order restitution for Fernandez
  Velez in this case.

                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    UNITED STATES ATTORNEY
                                                    Eastern District of New York
                                                    271 Cadman Plaza East
                                                    Brooklyn, New York 11201

                                                     ARTHUR G. WYATT, CHIEF
                                                     Narcotic and Dangerous Drug Section
                                                     Criminal Division
                                                     U.S. Department of Justice

                                                     OF COUNSEL:
                                                     BENJAMIN J. GREENBERG
                                                     UNITED STATES ATTORNEY
                                                     Southern District of Florida



  cc:    Clerk of the Court (BMC) (by ECF)
         Defense Counsel (by Email)
         Counsel for Andrea Fernandez Velez (by Email)




                                                4
